Motion Granted and Abatement Order filed December 10, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00154-CR
                                ____________

                        SHERWIN SIMPLE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 239th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 85187-CR


                            ABATEMENT ORDER
      The State has filed a motion to abate this appeal and remand for the trial
court to enter findings of fact and conclusions of law on the voluntariness of
appellant’s statement. The record reflects the trial court did not make findings of
fact and conclusions of law on the voluntariness of appellant’s statement. Article
38.22, section 6 of the Texas Code of Criminal Procedure requires the trial court to
make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request findings and
conclusions or object to their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias
v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute is mandatory
and the proper procedure to correct the error is to abate the appeal and direct the
trial court to make the required findings and conclusions. See Tex. R. App. P. 44.4;
Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

         Accordingly, we grant appellant’s motion and direct the trial court to reduce
to writing its findings of fact and conclusions of law on the voluntariness of
appellant’s statement and have a supplemental clerk’s record containing those
findings filed with the clerk of this court within thirty days of the date of this order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings of fact and conclusions of law are filed in this court. The court
also will consider an appropriate motion to reinstate the appeal filed by either
party.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Poissant.